Title: To George Washington from Brigadier General James Mitchell Varnum, 17 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Fort Mercer [Pa.] 17th Novr 1 oClk P.M., 1777

In Consequence of the Enemy’s arm’d Vessells laying at Fort Mifflin, their Provision Vessells pass unmolested, up to the Mouth of Schylkill, between mud Island and Province Island. A Considerable Number of Shipping have moved up this Day & anchored off Billingsport. It is probable they may intend landing the Troops from New York, w’ch in Addition to those already there, (I mean Billingsport) Their Force may be such as to put it out of my Power to prevent a Siege. It is my Opinion, if your Excellency intends taking Possession of Province Island, this Post should be held: If you give up all Ideas of preventing the large

Shipping’s going up the River, this Post is of no essential Consequence; Batteries along the Shore, between this & Manto Creek, might annoy greatly, or totally prevent the Shipping from raising the Chievau de Frize, if the Troops besieging should be dislodged. If your Excellency should think of establishing a strong post at Cooper’s Ferry, I imagine all the large Cannon should be removed to Mount Holley; In that Case, the Troops here would be of great Service. It will require a large Force to keep the Shore so as to play directly upon the Shipping. Was our Fleet to continue under the Cover of this Place, the Enemy’s Shipping would be in a worse Situation; but, as they seem to be upon the Wing, the Enemy will soon be able to open Bomb Batteries from Fort Mifflin. This would not be terrible in itself, but connected with an Investiture, would deprive the Garrison of that Cover, w’ch might otherwise be derived from the Bank of the River. Colo. Greene will write you the Sentiments of the principal Officers of the Garrison, upon their present Situation. Provided the Enemy should attempt crossing Timber and Manto Creek’s at the same Time, Woodberry will be a more ineligible Situation than Haddonfield, as it will throw my Troops between the Enemy’s Front and Fort Mercer; And prevent that Communication wch would be necessary. However, in that Case, I shall act according to immediate Circumstances. I hope your Excellency’s earliest Orders may be given upon these Matters. It is a great Misfortune, that we have lost Fort Mifflin; Nothing but the undaunted Bravery & persevearing Prudence of Major Thayer, prevented a much greater Effusion of Blood, than has taken Place. The Ground was held ’till the principal Cannode was over, when the greater part of the Garrison were sent off. The Major, with a rear Guard of about forty Men, remained, ’till with amazing Address, he had sent off the most part of the Stores, he then came away. Had the Garrison been bro’t away in the Day time, the Loss must have been very great, as the Shipping would have sunk many of the Boats. I mention these Circumstances, in repetition of what was said in my last, as it may be said by some, that the Major continued too long upon the Island. If that was the Case, the Fault was mine, not his. I can say from my Conscience, I think never did Man behave better.
I have called for an exact return of the killed & wounded, wch will soon be transmitted; It is not so great as was imagined or expected. I am, in the greatest Submission, your Excellency’s most obd: Servant

J. M. Varnum

